Citation Nr: 0524388	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury, to include seizures.

2.  Entitlement to service connection for a left toe 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Rhode Island Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Appellant (the veteran) had active service from November 1950 
to April 1955.  He served in Korea during the Korean War.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).  

Procedural history

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, a left toe disorder and a left knee disorder.  In an 
April 2003 rating decision, the RO denied the claims.  The 
veteran disagreed with the April 2003 rating decision, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in July 2003.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in May 
2005.  The transcript of the hearing is associated with the 
veteran's claims folder.

Issue not on appeal

In the April 2003 rating decision, the RO also denied a claim 
of entitlement to service connection for depression.  The 
veteran has not disagreed with that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
relate the claimed head injury residuals, to include 
seizures, to an injury or disease incurred in military 
service.

2.  The competent and probative evidence of record does not 
relate the claimed left toe disorder to an injury or disease 
incurred in military service.

3.  The veteran does not have a diagnosed disorder of the 
left knee.  The competent and probative evidence of record 
does not relate the claimed left knee disorder to an injury 
or disease incurred in military service.


CONCLUSIONS OF LAW

1.  Head injury residuals, to include a seizure disorder, 
were not incurred coincident with service in the armed 
forces.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A left toe disorder was not incurred coincident with 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  A left knee disorder was not incurred coincident with 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a head injury, a left toe disorder and a left 
knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the April 2003 rating decision, by 
the June 2003 statement of the case (SOC), and by the July 
2004 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  
More significantly, letters were sent to the veteran in 
December 2002 and February 2003 that were specifically 
intended to address the requirements of the VCAA.  Those 
letters explained in detail the elements that must be 
established in order to grant service connection; they 
enumerated the evidence already received; and they provided a 
description of the evidence still needed to establish those 
elements.  Moreover, they were sent to the veteran prior to 
initial adjudication of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the December 2002 and February 2003 VCAA letters, 
the RO informed the veteran that it would get such things as 
"service medical records" and "other military service 
records if they are necessary."  The letters also informed 
the veteran that VA would obtain "VA medical records or 
other medical treatment records you tell us about."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The December 2002 and February 2003 
letter told the veteran to provide the "name of the person, 
agency, or company who has records that you think will help 
us decide your claim; the address of the person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which you were treated, in the case of 
medical records.  [And, ]continuity of treatments for your 
disabilities since discharge from service."  

The veteran was specifically informed through the February 
2003 letter that his service medical records were presumed 
destroyed, and that his assistance was needed to reconstruct 
the medical record.  He was provided a form to complete and 
return to aid this process.  Moreover, in both letters, the 
veteran was informed that he could "submit your own 
statements or statements from other people describing your 
physical or mental disability symptoms."  In May 2004, the 
RO sent the veteran an additional letter informing him that 
efforts to obtain his service records had been unsuccessful, 
and requesting that he identify any alternative sources for 
service medical information.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  Even though the December 2002 
and February 2003 letters did not specifically request that 
the veteran provide "any evidence in [his] possession that 
pertains to the claim" (as stated in 38 C.F.R. § 3.159 (b)), 
they did request that he "tell us about any additional 
information or evidence that you want us to try to get for 
you."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation]. 

The Board finds that December 2002 and February 2003 letters 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though both 
letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to his 
claims.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

Repeated efforts were made by the RO to obtain the veteran's 
service medical records, and certification of their 
unavailability was received by the National Personnel Records 
Center.  In light of the absence of service medical records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  The RO also 
sought to obtain alternative records, such as Surgeon 
General's reports and morning reports.  They were informed 
that no Surgeon General's reports could be located for the 
veteran, and that no reference was found to the veteran in 
the morning reports for the date range specified by him (late 
1952).  The veteran was specifically informed of the absence 
of service medical records and of the importance of providing 
specific information by which his claimed in-service injuries 
could be researched.  The Board finds that the RO made 
reasonable and adequate attempts to obtain alternate source 
records given the limited information provided by the 
veteran.  

The veteran identified only VA treatment records for his 
post-service treatment.  The RO requested and obtained those 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as will be discussed in 
more detail below, the Board concludes that, the evidence 
does not show a current left knee disability, and does not 
establish an in-service incident with respect to any of the 
claimed disorders.  Therefore, an examination or nexus 
opinion is not necessary to reach a decision on the claim.

In the absence of evidence of an in-service injury or disease 
upon which a medical examiner could base a nexus opinion, any 
such opinion would not aid the Board in its decision or 
benefit the veteran, as an essential element required for 
service connection would still not be met.  Under the 
circumstances presented in this case, a remand for such 
examination and opinion would serve no useful purpose because 
such examination is not "necessary."  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He requested a BVA Travel Board hearing, 
and he presented personal testimony at a hearing chaired by 
the undersigned Veterans Law Judge in May 2005. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

1.  Entitlement to service connection for residuals of head 
injury, to include seizures.

The veteran contends that he has a seizure disorder that is 
due to a head injury he suffered during his military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to a seizure disorder.  While 
a neurological evaluation in 1997 indicated that the veteran 
did not suffer from a seizure disorder, the veteran was 
diagnosed by VA physician T.A.M., M.D. in May and August 2002 
with epilepsy.  Accordingly, the first Hickson element is 
conceded.

Before addressing the second Hickson element, the Board notes 
that there is no evidence of awards or decorations indicative 
of combat.  This is significant because, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

The veteran stated that, while in Korea, he was assigned to 
an engineering unit.  This alone would neither preclude nor 
imply combat.  Although the veteran was awarded the National 
Defense Service Medal, such was awarded to all personnel for 
honorable active service for any period between June 27, 1950 
and July 27, 1954, or between January 1, 1961 and August 14, 
1974.  See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  He also 
received the United Nations Service Medal and the Korean 
Service Medal with two bronze service star - an award given 
to individuals who had service within the Korean Theater and 
participated in a campaign.  But he did not receive any 
decorations, medals, badges commendations, citations or 
ribbons indicative of combat, and it was specifically noted 
on his DD-214 that he had not received any wounds as a result 
of action with enemy forces.  Based on the record and the 
veteran's statements, the Board concludes that the veteran 
did not engage in combat with the enemy for purposes of the 
combat presumption.

With respect to the second Hickson element, disease or 
injury, the veteran does not contend that he suffered a 
disease in service, but that he suffered a head injury during 
a fall.  However, the Board can identify nothing in the 
evidence pertinent to service to establish or even suggest 
that the veteran suffered such an injury.  The Board believes 
that, while it is uncertain what portion of the veteran's 
service medical records are missing or destroyed, the 
veteran's service separation examination, conducted in April 
1955, is of record and it contains normal findings with 
respect to the head, and normal neurologic findings.  While 
such findings do not entirely preclude the veteran's account 
of having suffered an injury to his head during service, they 
certainly do not support his account, and they indicate that 
there were no identifiable residuals of such an injury at 
separation.  Despite a letter informing the veteran of the 
types of evidence that would substantiate an in-service 
injury, the veteran has not submitted or identified any 
witness statements or other corroborating evidence.  

The Board has considered the veteran's statements with 
respect to what happened in service.  The veteran is 
certainly competent to describe the events of service.  
However, a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  See also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) [the Board is not required 
to accept a veteran's uncorroborated testimony that is in 
conflict with service records]. 

In this case, the veteran's actions after service and until 
he filed his claim are inconsistent with his account.  The 
Board finds it particularly significant that the veteran did 
not report a head injury either to VBA or to his health care 
providers until he filed his November 2002 claim, almost five 
decades after service.  See Curry, 7 Vet. App. at 68 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Here, the veteran's current contentions appear to conflict 
with the service separation examination and five-decades of 
inaction with respect to his claim.  Accordingly, the Board 
finds that the second Hickson element is not met.

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002). 
Here, despite several letters that specifically requested 
supporting information and evidence with respect to what 
happened in service, the veteran has not done so.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

With respect to the third Hickson element, medical nexus, the 
Board can identify no competent opinion or other evidence 
that purports to relate the veteran's current seizure 
disorder to an injury in-service.  The veteran's VA treatment 
records do provide several references to a prior injury.  A 
November 1997 neurology consultation shows a report of 
headaches for 30 years.  A May 2002 Medical record shows that 
the veteran has right frontal encephalomalacia, likely from 
head injury many years ago.  An August 2002 psychiatric 
admission report states that the veteran suffered a head 
trauma in Korea.  An August 25, 2002 addendum referred to the 
finding in the admission report, stating that "he has some 
brain injury from the Korean War."  An August 26, 2002 
addendum includes the opinion that the veteran's symptoms 
suggest prior brain injury, perhaps complicated in later 
years by a Korsakovian picture.  

The evidence cited above is not probative for two essential 
reasons.  First, none of the statements provides a conclusive 
link to service.  Statements that the veteran likely suffered 
a head injury "many years ago" or that he had "prior brain 
injury" do not mention the veteran's military service, and 
thus by their very language do not purport to link any 
current disability to service.  The statements that the 
veteran suffered a head trauma in Korea does not directly 
link such an injury to any current disability.  

Second, while such reports provide a recitation of the 
veteran's account as to having been injured in service, the 
Board accords such statements little weight of probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].  

None of the treatment records cited indicates more than a 
passing familiarity with the veteran's in-service medical 
history, as is to be expected given the minimal service 
medical records.  Nevertheless, the Court has held that post-
service reference by an examiner to injuries sustained in 
service, that is not accompanied by a review of service 
medical records by that examiner, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

Further, an examiner's impression based upon an inaccurate 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).

In essence, this leaves the veteran's stated belief that his 
seizure disorder is related to service as the primary 
evidence in support of the claim.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's seizure 
disorder is related to a disease or injury incurred in active 
service.  The third Hickson element is not met.  As two of 
the elements necessary for service connection are not met, 
the veteran's claim of entitlement to service connection for 
a seizure disorder is denied.

2.  Entitlement to service connection for a left toe 
disorder.

The veteran contends that he has a current left toe disorder 
that is due to an injury he suffered during his military 
service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the veteran's left toes.  
An August 2002 x-ray shows an old healed fracture of the 
distal 2nd metatarsal with resulting ulceration of the skin.  
A September 2002 orthopedic note shows a diagnosis of 
osteomyelitis of the left hallux interphalangeal joint.  The 
veteran underwent a surgical resection of the joint in 
October 2002.  Accordingly, the first Hickson element is 
conceded.

With respect to the second Hickson element, the Board has 
addressed in detail above the absence of the veteran's 
service medical records, and the Board will not repeat that 
discussion here.  The service separation examination is of 
record, but aside from a notation of flat feet, which is not 
the issue on appeal, there is no finding with respect to an 
injury or disability of the feet, or specifically the left 
toes.  

While the absence of a disability at separation does not 
entirely preclude the veteran's account of having suffered an 
injury to his toe during service, it certainly do not support 
his account, and it indicates that there were no obvious or 
readily identifiable residuals of such an injury at 
separation.  Despite letters informing the veteran of the 
types of evidence that would substantiate an in-service 
injury, the veteran has not submitted or identified any 
witness statements or other corroborating evidence.  

The Board has considered the veteran's statements with 
respect to what happened in service.  The veteran is 
certainly competent to describe the events of service.  
However, a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder.  
See Curry, 7 Vet. App. 59.  See also Owens, 7 Vet. App. at 
433 [the Board is not required to accept a veteran's 
uncorroborated testimony that is in conflict with service 
records]. 

In this case, the veteran's actions after service and until 
he filed his claim are inconsistent with his account.  The 
Board finds it particularly significant that the veteran did 
not report a toe injury either to VBA or to his health care 
providers until he filed his November 2002 claim, almost five 
decades after service.  See Curry, 7 Vet. App. at 68 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; Shaw, 3 Vet. App. 365 [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Here, the veteran's 
current contentions appear to conflict with the service 
separation examination and five-decades of inaction with 
respect to his claim.  Accordingly, the Board finds that the 
second Hickson element is not met.

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002). 
Here, despite letters that specifically requested supporting 
information and evidence with respect to what happened in 
service, the veteran has not done so.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood, 1 Vet. App. at 193.

With respect to the third Hickson element, medical nexus, the 
Board can identify no competent opinion or other evidence 
that purports to relate the veteran's current left toe 
disorder to an injury in-service.  The veteran's VA treatment 
records simply report ongoing treatment for the condition, 
and do not include medical nexus opinions.  

In essence, this leaves the veteran's stated belief that his 
left toe disorder is related to service as the primary 
evidence in support of the claim.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's left toe 
disorder is related to a disease or injury incurred in active 
service.  The third Hickson element is not met.  As two of 
the elements necessary for service connection are not met, 
the veteran's claim of entitlement to service connection for 
a left toe disorder is denied.

3.  Entitlement to service connection for a left knee 
disorder.

The veteran contends that he has left knee disorder that is 
due to an injury he suffered during his military service.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As an initial matter, the Board observes that it is unclear 
whether the veteran in fact has a disability of the left 
knee.  The medical record contains no diagnosis of a current 
disability with respect to the left knee.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of a 
clinically identified disability or disorder of the left 
knee, service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

However, in the interest of a complete discussion, the Board 
will alternatively assume that a current left knee disability 
in fact exists.  The Board has the fundamental authority to 
decide a claim in the alternative.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995).

With respect to the second Hickson element, the Board has 
addressed in detail above the absence of the veteran's 
service medical records, and the Board will not repeat that 
discussion here.  The service separation examination is of 
record, but there is no finding with respect to an injury or 
disability of the knees.  Indeed, the veteran's lower 
extremities were found to be normal.  

While the absence of a disability at separation does not 
entirely preclude the veteran's account of having suffered an 
injury to his left knee during service, it certainly does not 
support his account, and it indicates that there were no 
obvious or readily identifiable residuals of such an injury 
at separation.  Despite a letter informing the veteran of the 
types of evidence that would substantiate an in-service 
injury, the veteran has not submitted or identified any 
witness statements or other corroborating evidence.  

The Board has considered the veteran's statements with 
respect to what happened in service.  However, a veteran's 
version of events from past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder.  See Curry, 7 Vet. App. 
59.  See also Owens, 7 Vet. App. at 433 [the Board is not 
required to accept a veteran's uncorroborated testimony that 
is in conflict with service records]. 

In this case, the veteran's actions after service and until 
he filed his claim are inconsistent with his account.  The 
Board finds it particularly significant that the veteran did 
not report a left knee injury either to VBA or to his health 
care providers until he filed his November 2002 claim, almost 
five decades after service.  See Curry, 7 Vet. App. at 68 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; Shaw, 3 Vet. App. 365 [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  Here, the veteran's 
current contentions appear to conflict with the service 
separation examination and five-decades of inaction with 
respect to his claim.  Accordingly, the Board finds that the 
second Hickson element is not met.

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002). 
Here, despite a letter that specifically requested supporting 
information and evidence with respect to what happened in 
service, the veteran has not done so.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood, 1 Vet. App. at 193.

With respect to the third Hickson element, medical nexus, the 
Board can identify no competent opinion or other evidence 
that purports to relate the veteran's current left knee 
disorder to an injury in-service.  

In essence, this leaves the veteran's stated belief that his 
left knee disorder is related to service as the primary 
evidence in support of the claim.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a left 
knee disorder that is related to a disease or injury incurred 
in active service.  The third Hickson element is not met.  As 
two of the elements necessary for service connection are not 
met, the veteran's claim of entitlement to service connection 
for a left knee disorder is denied.



ORDER

Service connection for residuals of a head injury is denied.

Service connection for a left big toe disorder is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


